Citation Nr: 1041825	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for a right leg disability 
claimed as residuals of second degree burns with extensive 
grafting of the right lower leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 30, 1968 to 
January 30, 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 rating decision of the Buffalo, New 
York Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the Veteran's claim for service connection for 
residuals of second degree burns with extensive grafting of the 
right lower leg, among other claims.

The Board remanded this matter for additional development and 
adjudication in January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its January 2010 remand, the Board instructed that the Veteran 
was to be afforded a VA examination to determine the current 
etiology of his right leg disorder.  The Veteran's claims file 
was to be reviewed and a rationale for all opinions and 
conclusions was to be expressed.

A VA dermatology examination was conducted in May 2010.  The 
examiner determined that the Veteran's current right leg 
disability was not related to service; however, no rationale was 
offered for this opinion.

To have probative value, a medical examination report submitted 
to the Board must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
containing the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
300-1 (2008).  

The Board is obligated by law to ensure compliance with its 
remand directives.  The Court has stated that compliance is 
neither optional nor discretionary. Where the remand orders of 
the Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.   Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA 
examination to determine whether any current 
right leg disability was caused or aggravated 
by service.  The claims file including a copy 
of this remand and the Board's previous 
remand, must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent probability or more) that any current 
right leg disorder was caused or aggravated 
by the Veteran's service or was otherwise 
related to a disease or injury in service.

The examiner should provide a rationale 
for all opinions and conclusions 
expressed.

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion.

2.  The agency of original jurisdiction 
should review the examination report to 
ensure that it contains the information and 
opinions requested in this remand and is 
otherwise adequate.

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


